Per Cur.

This is a case which evidently does not fall within the scale of depreciation. The original source of the demand must be recurred to; for injustice necessarily would be done by reducing the money by the rate of depreciation in September * 1779, when the bond was executed. The contract was made the year preceding. .
Mr. Lewis, pro quer.; Mr. Sergeant, pro deg.
We cannot consistently with law receive evidence of the value of the property sold, because that would tend substantially to vary the agreement of the parties, by making a new contract for them which they had not in contemplation at the time, and would be attended with the most dangerous consequences. But any circumstances which can be shewn to us, indicating the real intention of the parties, and the nature of their agreement, we are bound to receive.
One Peter Thompson, who drew the bond, and the referees, were then examined as witnesses. The court confirmed the report, declaring that the contract was clearly out of the scale. They observed that it had been suggested that more than 3 per cent, interest had been allowed by the referees: — But this did not appear. Nor could the court know on what ground the allowance was made. It might have been on the ground of vexatious conduct on the part of the defendant, and the referees had full power to make the allowance, when settling the matters in dispute upon the principles of equity and good conscience.